745 F.2d 1044
Julian Reid GABBARD, Plaintiff-Appellant,v.Robert F. STEPHENS and Drexell R. Davis, Defendants-Appellees.
No. 84-5814.
United States Court of Appeals,Sixth Circuit.
Oct. 10, 1984.

ORDER
Before EDWARDS, JONES and WELLFORD, Circuit Judges.


1
On receipt and consideration of an appeal in the above-styled case from the U.S. District Court for the Eastern District of Kentucky at Frankfort;  and having granted a motion for accelerated briefing and hearing in said case on recommendations of time issues of an emergency nature;  and having received and considered said briefs;  and the court having heard full oral argument on the case, and finding no fact or law which warrant this court's intervention in the State of Kentucky's electoral process for justice of its Supreme Court;  we therefore affirm the decision of the District Judge who dismissed the federal claims advanced by appellant for failure to state a claim upon which relief can be granted, and thereupon declined to hear the state claims for lack of subject matter jurisdiction.  See Snowden v. Hughes, 321 U.S. 1, 64 S. Ct. 397, 88 L. Ed. 497 (1944).